Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 08-13-2022 under new application  being continuation of parent application # 16/871,819, 05/11/2020  matured to US Patent # 11,431,952; which have been placed of record in the file. Claims 1-20 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. with a specific  reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet.  Applicant has also included claiming under 35 U.S.C. 120, 121 or 365(c), the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. Applicant has recited status (abandoned, patented or co-pending) of the parent application.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,431,952 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of Instant application Claims 1-20 to over claims 1-18 of U.S. Patent No. 11,431,952 B2 as follows:
Instant  US Application Number 
17,819,624
US Patent Number 
US 11,431952, B2
1. An apparatus comprising at least one processor programmed with instructions which are executable by the at least one processor to identify at least a location in space as identified by a user and being distanced from a head-mounted apparatus worn by the user, the location in space not being co-located with a physical camera; access plural videos of the space generated by respective plural cameras to generate a synthesized video of the space from a vantage point of the location in space, wherein the plural cameras are mounted on respective head-mounted apparatuses; and display the synthesized video on at least one of the head-mounted apparatus.

1. An apparatus comprising: at least one processor programmed with instructions which are executable by the at least one processor to: identify at least a location in space as identified by a user for a virtual camera distanced from a head-mounted apparatus worn by the user; access plural videos of the space generated by respective plural cameras to generate a synthesized video of the space from a vantage point of the virtual camera, wherein the plural cameras are mounted on respective head-mounted apparatuses; and display the synthesized video on at least one of the head-mounted apparatus. 


Note the comparison of independent claim 1 of instant application, to Claim 1 of  U.S. Patent No. 11,431,952 B2,  to avoid 101 statutory double patenting rejections the claims limitation by curtailing the details and language has been changed. However, instant application independent claim limitations are described in independent claims of the parent applications. They both are merely claiming same “A space in which an augmented reality (AR) computer simulation is played is mapped by multiple cameras. An AR video game player can select a location in space from which the AR player wishes to have a view of the space, including himself. Using the mapping of the space a synthesized video is generated as if from a camera located at the location in space selected by the player”.
	Further other Claims  2-18; of instant application maps to Claims; 2-3 and 6-20; of. U.S. Patent No. 11,431,952 B2 respectively. Further please  notice claim 19 of instant application maps to  claim 7 (tracking motion of the eyes of the user) and claim 1  of. U.S. Patent No. 11,431,952 B2 and claim 20 maps to Claim 6 (gestural input of the user) of. U.S. Patent No. 11,431,952 B2.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Meron Gribetz et al. (US 20140184496 A1)  disclosure paragraphs 480, 481, 627 discloses a sensing and display apparatus, including: an interface assembly including: a first interface module configured to interface with a first computationally mediated space (for example, a scene, subject matter, or the like), the first interface module configured to exchange sensor signals and effector signals with the first space; and a second interface module configured to interface with a second computationally mediated space (for example, a user's own personal viewing space in or around their digital eye glass space), the second interface module configured to provide or exchange effector signals, and, in some embodiments, also sensor signals (for example, an eye-tracker, or the like) with the second space, and the effector signals being user presentable, at least in part, in any one of the first space and the second space.
 The prior art of Xin Min et al. (US 20140129990 A1) disclosure; abstract, paragraphs  5, 6, 9, 72 discloses Computerized methods and interactive input systems for manipulation of 3D objects are disclosed. An image of 3D object is displayed on a 2D interactive surface, and input is received and is interpreted for manipulating the 3D object. When the 3D object is selected, rotation control handles indicating available rotation directions are displayed. In one embodiment, the method comprises capturing images of a 3D input space, recognizing at least one object in the images, and comparing the recognized objects in the images to determine a difference therebetween based on a difference threshold. Depending on the outcome of the comparison, the recognized objects are emerged and associated with digital content, or only one of the recognized objects is maintained and associated with digital content.
Prior art of TAKAYAMA YUJI (JP 2018025942 A) disclosure; paragraphs 2,11-14; discloses;  First, a configuration example of a system according to the present embodiment will be described with reference to the block diagram of FIG. The system according to the present embodiment is an example of a so-called MR system. That is, an image of a real space according to the position and orientation of the viewpoint of the user wearing the head-mounted display device on the head, and an image of a virtual space (a space composed of virtual objects) according to the position and orientation of the viewpoint This is an example of an MR system that presents the synthesized video obtained by synthesizing these to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is 571-272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

12-02-2022